Citation Nr: 1709896	
Decision Date: 03/29/17    Archive Date: 04/11/17

DOCKET NO.  08-04 057	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to an increased rating for lumbar strain, currently evaluated as 10 percent disabling.

2.  Entitlement to an increased rating for degenerative joint disease of the left knee, currently evaluated as 10 percent disabling.

3.  Entitlement to a total rating based on individual unemployabihty due to service-connected disabilities (TDIU).


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel
INTRODUCTION

The Veteran had active military service from October 1979 to October 1982 and also had one year and four months of additional active service prior to October 1979.

This case initially came to the (Board of Veterans Appeals (Board) on appeal from February 2007, January 2008, and July 2008, rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.

In March 2010, the Veteran testified during a hearing at the RO before the undersigned.  A transcript of the hearing is of record.

In a June 2010 decision, the Board denied the Veteran's claims for increased ratings for his lumbar spine and left knee disabilities.  At that time, the Board remanded his TDIU claim to the Agency of Original Jurisdiction (AOJ) for further development.

The Veteran appealed the Board's June 2010 decision to the United States Court of Appeals for Veterans Claims (Court).  In a December 2011 Memorandum Decision (see 12/14/09 VBMS BVA Decision), the Court vacated the Board's decision and remanded the Veteran's increased rating claims to the Board for action consistent with the Court's decision.

In July 2012 and June 2016, the Board remanded the Veteran's case to the AOJ for further development.  

As noted in the Introduction to the Board's June 2016 Remand, the Veteran was previously represented in his case by an attorney who permissibly withdrew her representation in May 2015.  The record does not indicate that the Veteran appointed a new attorney or a service organization to represent him.  The Board considers that the Veteran, accordingly, is unrepresented.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.
REMAND

In its December 2011 Memorandum Decision, the Court found that the Board provided inadequate reasons and bases concerning the Veteran's lay statements regarding the pain caused by his back disability and left knee instability, and the effect of these symptoms on his functionality.  

Specifically, the Court noted that "the Board failed to conduct any meaningful analysis regarding the competency and credibility of the appellant s lay testimony [regarding his back pain and knee instability]" (12/14/09 VBMS BVA Decision, p. 3).  It was further noted that, on remand, the Board could address the implications of the Court's recent decision in Mitchell v. Shinseki, 25 Vet.App. 32 (2011) (stating that "when pain is associated with movement, to be adequate for rating purposes an examination must 'compl[y] with the requirements of § 4.40, and the medical examiner must be asked to express an opinion on whether pain could significantly limit functional ability during flare-ups or when the [joint] is used repeatedly over a period of time'").  Id. at 4.

A December 2015 VA examiner noted the Veteran's complaints of lumbar pain and daily left knee pain and reported findings of mild left lower extremity radiculopathy involving the sciatic nerve.  The examiner opined that there was no evidence that the Veteran's lumbar strain and left knee instability or post-traumatic arthritis will result in significant pain, functional disability, dysfunction, or deformity.

In November 2016, the Veteran underwent a new VA examination of his left knee, in which the examiner noted the Veteran's report of pain with prolonged walking and standing.  The Veteran complained of his knee collapsing and used a rolling walker for assurance while ambulating.  The examiner did not express an opinion on whether pain could significantly limit functional ability during flare-ups or when the joint was used repeatedly over a period of time.  The examination report does not meet the requirements imposed by Court.  

The December 2015 and November 2016 VA examinations do not comport to the requirements as set forth in Correia v. McDonald, 28 Vet. App. 158 (2016), although the November 2016 examination was specifically scheduled to comply with Correia requirements.  See 10/28/16 VBMS 21-2507a Request for Physical Examination; page 2; 11/15/16 VBMS Supplemental Statement of the Case, page 4.  This case involved determining the proper interpretation of the final sentence of 38 C.F.R. § 4.59 (2015), that reads, "[t]he joints involved should be tested for pain on both active and passive motion, in weight-bearing and non weight-bearing and, if possible, with the range of the opposite undamaged joint." 

The Court found the final sentence of § 4.59 to be ambiguous because the regulation, considered as a whole, is meant to guide adjudicators in determining the proper level of disability of joints, and if the range of motion testing listed in the last sentence is not required, it is unclear how an adjudicator could adequately rate a claimant's joint disability and account for painful motion.  Compelled by § 4.59's place in the regulatory scheme (it preceded the disability rating schedule), the Court held that the final sentence of § 4.59 creates a requirement that certain range of motion testing be conducted whenever possible in cases of joint disabilities.  Correia, 28 Vet. App. at 168.  Specifically, the Court stated that "to be adequate, a VA examination of the joints must, wherever possible, include the results of the range of motion testing described in the final sentence of § 4.59."  Id. at 169-70. 

In light of the adequacy requirements of Correia, the Board finds that a new examination is warranted, and the examiner should attempt to ascertain passive motion at the time of the prior October 2006 (lumbar spine), January 2008 (left knee), August 2009 (lumbar spine and left knee), and December 2015 (lumbar spine and left knee) prior examinations.

Recent medical records regarding the Veteran's treatment at the VA medical center (VAMC) in Memphis, including the Byhalia, Tupelo, and Smithville Community Based Outpatient Clinics (CBOCs), since September 2015, should be obtained.

The Board will defer consideration of the Veteran's TDIU claim pending completion of the action requested below.

Accordingly, the case is REMANDED for the following action:

1. Obtain all medical records regarding the Veteran's treatment at the Memphis VAMC including the Byhalia, Tupelo, and Smithville CBOCs, since September 2015.  If any requested records cannot be obtained, the appellant must be notified of the attempts made and of what additional actions will be taken with regard to his claim.

2. After completing the development requested above, schedule the Veteran for a new VA examination of his lumbar spine and left knee, to evaluate the current severity and all orthopedic and neurologic manifestations of his lumbar strain and all orthopedic manifestations of his left knee and that measures both active and passive range of motion and in weight bearing and non-weight bearing, as applicable.  The claims file should be reviewed by the examiner.

This should include an examination to determine all neurologic abnormalities that result from the Veteran's lumbar strain disability.

a. The examiner should report at what point (in degrees) pain is elicited as well as whether there is any other functional loss due to weakened movement, excess fatigability or incoordination.  These determinations must be expressed in terms of the additional limitation of motion in approximate degrees due to each functional factor that is present. 

b. The examiner should report on whether there is functional loss due to limited strength, speed, coordination, or endurance. 

c. The examiner should also estimate any additional loss of function during periods of flare-up and when used repeatedly over a period of time, expressed in degrees of lost motion.  Such estimate can be based on the Veteran's description of his limitations during such periods, so that an estimate should be provided, if at all possible, even in the absence of direct observation by the examiner. 

d. If the examiner is unable to conduct any of the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so. 

e. The examiner is asked to estimate what the Veteran's passive range of motion would have been at the time of the prior examinations in October 2006 (lumbar spine), January 2008 (left knee), August 2009 (lumbar spine and left knee), and December 2015 (lumbar spine and left knee).  If this cannot be done, the examiner should explain why and further indicate how far back in time the current findings could be deemed relevant. 

f. Findings should also be made with regard to radiculopathy affecting each lower extremity, if any.  The nerves affected or seemingly affected should be identified and the impairment for each should be characterized as "mild," "moderate," "moderately severe," or "severe" incomplete paralysis, or complete paralysis.

g. The examiner should provide a full description of the effects the degenerative disc disease of the left knee and lumbar strain has had on the Veteran's ordinary activities over the course of the appeal period (since 2007), if any. 

h. If the examiner cannot provide an opinion without resorting to speculation, he or she should explain whether the inability to provide the needed opinion is due to the need for additional evidence; the limits of current medical knowledge; or the limits of the examiner's medical knowledge.

3. If any benefit sought on appeal remains denied, issue a supplemental statement of the case (including consideration of TDIU is denied). Then return the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals



Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




